         Case 1:19-cv-05176-GHW-SN Document 24 Filed 12/11/20 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 12/11/2020
------------------------------------------------------------------- X
KIRKPATRICK B. DUNBAR,                                              :
                                                                    :
                                                    Plaintiff, :
                                                                    :       1:19-cv-5176-GHW
                              -against-                             :
                                                                    :          ORDER
BUDDHA BODHAI TWO KOSHER                                            :
VEGETERIAN RESTAURANT, INC. and BAK :
LEE TAT INTERNATIONAL, INC.,                                        :
                                                                    :
                                                 Defendants. :
------------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:


         Plaintiff commenced this action on June 3, 2019, alleging that the Bodhi Kosher Vegetarian

Restaurant, owned and operated by Defendants, was not in compliance with the Americans with

Disabilities Act Accessibility Guidelines and in violation of the Americans with Disabilities Act, the

New York State Human Rights Law, and the New York City Human Rights Law. Dkt. No. 1.

Defendants failed to appear, and Plaintiff moved for default judgment. See Dkt. Nos. 7, 14. On

November 24, 2020, the Court granted Plaintiff’s motion in part and ordered Defendants to pay f

$6,443.00 in damages and fees, but deferred the entry of injunctive relief until it had more

information on whether the modifications Plaintiff sought were “readily achievable,” as required by

the Americans with Disabilities Act. Dkt. No. 21 (attached here). The Court scheduled a

teleconference on December 10, 2020 at 10:00 a.m. to discuss the request for injunctive relief and

directed counsel for Plaintiff to serve that order on Defendants. See Dkt. No. 22. During the

conference on December 10, 2020, counsel for Plaintiff informed the Court that he had not served

the order on Defendants.

         The Court will hold a teleconference on January 7, 2021 at 3:00 p.m. to discuss the best

approach to structuring any injunctive relief. The parties are directed to the Court’s Emergency
       Case 1:19-cv-05176-GHW-SN Document 24 Filed 12/11/20 Page 2 of 2



Rules in Light of COVID-19, which are available on the Court’s website, for the dial-in number and

other relevant instructions. The parties are specifically directed to comply with Rule 2(C) of the

Court’s Emergency Rules.


       Counsel for Plaintiff is directed to serve this order on Defendants and file proof of service

on the docket.


      SO ORDERED.

 Dated: December 11, 2020                           _____________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                   2
